Citation Nr: 1309390	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for left knee patellofemoral syndrome.

2.  Entitlement to a disability rating higher than 10 percent for left knee instability.

3.  Entitlement to a temporary total rating based on the need for convalescence following a left knee meniscectomy.

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from January 1989 to January 1992.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Board remanded the claim for increase for left knee patellofemoral syndrome.  While on appeal in a rating decision in December 2012, the Agency of Original Jurisdiction (AOJ) granted a separate 10 percent rating for left knee instability.  As that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).  

The claims are REMANDED to the RO via the Appeals Management Center in Washington, DC.  

REMAND

In January 2009, the Veteran underwent a left knee medial meniscectomy, requiring a period of convalescence.  The RO denied the claim for a temporary total rating based on the need for convalescence on the grounds that the torn meniscus was not caused by or aggravated by the service-connected left knee patellofemoral syndrome.  





In May 2012 in its remand, the Board directed that the Veteran be afforded a VA examination to determine whether the torn meniscus was related to in-service left knee symptoms or the torn meniscus was caused by or aggravated by the service-connected left patellofemoral syndrome.  

The requested VA examination was conducted in May 2012.  The VA examiner, noting a history of signs, symptoms, and concerns of a medial meniscal tear during service, concluded that the record did not support a medial meniscal injury in service.  The VA examiner did not address the question of whether the left medial meniscus tear was caused by or aggravated by the service-connected left patellofemoral syndrome.  

As the VA examination in May 2012 is insufficient to decide the applicable theories relating to the claim for a temporary total disability based on convalescence following a left knee meniscectomy, further development of the claim is needed. 

A decision of the claim for increase for left knee patellofemoral syndrome and instability is deferred until the claim for temporary total rating is finally adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Alexandria VAMC since March 2012. 

2.  Afford the Veteran a VA examination to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the torn left medial meniscus repaired in January 2009:


i).  Is a progression of the left knee symptoms documented in service from July 1991 to November 1991, following a twisting-type injury in a jump from a tower during airborne training in 1989; or, 

ii).  The development of a new and separate condition? 

If the torn left medial meniscus repaired in January 2009 is a new and separate condition:

Is it more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the torn left medial meniscus repaired in January 2009 was caused by or aggravated by the service-connected left patellofemoral syndrome. 

In formulating the opinion, the VA examiner is asked to review the VA orthopedic surgery consult on November 7, 2009, prior to the meniscectomy. 

Also the VA examiner is to consider that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.



The Veteran's file must be made available to the VA examiner for review. 

3.  After the above development has been completed, adjudicate the claim for a temporary total rating based on convalescence for a left knee medial meniscectomy.  

Also, if there is additional evidence, pertaining to the claim for increase for the service-connected left knee patellofemoral syndrome, determine whether a reexamination is needed.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals








Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



